[Cite as Snider v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5987.]



                                                        Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us



STEVEN L. SNIDER,                                                   Case No. 2010-02731

       Plaintiff,

       v.                                                           Judge Alan C. Travis
                                                                    Magistrate Matthew C. Rambo
OHIO DEPARTMENT OF
 REHABILITATION AND CORRECTION,

       Defendant.                                                   JUDGMENT ENTRY


        {¶1} On July 18, 2011, the magistrate issued a decision recommending judgment
for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On July 29, 2011, plaintiff filed his objections. On August 2, 2011,
defendant filed a response.1
        {¶3} Plaintiff brought this action against defendant seeking to recover damages
for the amputation of his right pinky finger in December 2009. The magistrate found
that defendant could not be held liable to plaintiff for an injury to his right pinky finger he
sustained during a cleanup detail in December 2008, inasmuch as defendant exercised
reasonable care in the supervision of plaintiff during his performance of such work. The
magistrate also concluded that plaintiff did not prove that defendant’s failure to send him
to the infirmary for treatment of the injury to his right pinky finger in December 2008 was
the proximate cause of the amputation of his finger in December 2009.



1
 Plaintiff’s September 22, 2011 motion to amend his objections in some unspecified manner is DENIED.
Plaintiff’s August 24, 2011 “notice” to stay the court’s decision upon the objections pending service of
defendant’s response is DENIED as moot.
Case No. 2010-02731                         -2-                      JUDGMENT ENTRY

       {¶4} Many of plaintiff’s 17 enumerated objections challenge factual findings made
by the magistrate. Plaintiff, however, failed to support his objections with a transcript of
the proceedings. Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s conclusions, plaintiff’s objections to such findings are without merit.
       {¶5} To the extent that plaintiff challenges the magistrate’s conclusion of law, the
court’s review of the magistrate’s decision reveals that the facts found by the magistrate
are sufficient to sustain the magistrate’s conclusion, and that the magistrate’s
conclusion is consistent with law.
       {¶6} Upon review of the record, the magistrate’s decision and plaintiff’s
objections, the court finds that the magistrate has properly determined the factual issues
and appropriately applied the law. Therefore, the objections are OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          ALAN C. TRAVIS
                                          Judge

cc:
Case No. 2010-02731                  -3-                    JUDGMENT ENTRY


Ashley L. Oliker                      Steven L. Snider, #551-066
Daniel R. Forsythe                    Mansfield Correctional Institution
Assistant Attorneys General           P.O. Box 788
150 East Gay Street, 18th Floor       Mansfield, Ohio 44901-0788
Columbus, Ohio 43215-3130


Filed October 24, 2011
To S.C. reporter November 18, 2011